Title: From Thomas Jefferson to James Oldham, 15 June 1808
From: Jefferson, Thomas
To: Oldham, James


                  
                     Sir 
                     
                     Washington June 15. 08.
                  
                  I did not recieve your letter of May 24. till my return hither 4. or 5. days ago. I am not able to give you any precise information as to the lands on Briery. I have heard that Joshua Fry sold lands there to General Lee, & also his share (⅙ I think) in a tract of 400. as. of limestone land adjoining Capt Christopher Hudson, on Hardware, in which last tract I am also a partner. on Fry’s titles you may depend, but prudence will direct you to enquire most carefully into the conveyances or incumbrances which may have since taken place, and especially as the valuation paper speaks of an incumbranc,. on this subject Capt. Hudson, and mr Charles Wingfield in that neighborhood will be most likely to give you such information as may be relied on, and you should examine the records of the county or district.   I know nothing of the quality of these lands in particular, but I know that the lands on Briery are generally barrens, withe here & there a few acres on the branches which are bottom lands. but no doubt you will carefully go over them yourself. it is not advisable to buy poor lands because; with the same labour, you will get but a third or a half of what you would on rich lands. the rich red lands of our neighborhood are now remarkably cheap. I am told that some of our good tracts may be bought for 40/. the place called Pen-park, where Doctr. Gilmer’s family lived near Charlottesville, with a two story house on it is offered, I hear, at 7. Dollars. one man will raise as much on such lands as them, as 3. or 4. can upon such lands as those of Briery generally are. but you should satisfy yourself by seeing them. I can only give you general ideas. I salute you with esteem.
                  
                     Th: Jefferson 
                     
                  
               